EMPLOYMENT AGREEMENT

THIS AGREEMENT effective as of the 15st day of May 2014 (the “Effective Date”):

BETWEEN:

Microelectronics Technology Company, a Nevada corporation. (the “Company”)

AND:

Brett Everett, an individual. (the “EMPLOYEE”)

WHEREAS:

A. The Company is a public company called Microelectronics Technology Company;

B. The Company is engaged in, among other the Internet incubator space in order
to capitalize upon the technology opportunities available today and in the
immediate future within the cloud computing market place for on-line
advertising, marketing and web application firms. The Company has developed
proprietary technologies that will enable the company to capitalize on the third
party data management and utilization space through the implementation of a cost
effective development and delivery system allowing for economies of scale to be
applied to custom applications. Most recently the Company has expanded into the
Bitcoin Mining;

C. The Company owns and utilizes various trade secrets and proprietary
information in connection with its business and is constantly developing and
striving to develop new trade secrets and proprietary information to allow it to
maintain and enhance its competitive position in its industry;

D. The Employee has certain skills and expertise, as represented to the Company
by the Employee, which will benefit the Company;

E. The Company wishes to obtain and the Employee wishes to provide certain
services to the Company on the terms and conditions contained in this Agreement;

F. The Employee will be placed in a position of authority and trust and will
come into contact with, or have access to certain trade secrets and/or
confidential information of and relating to the Company. All information
disclosed to the Employee by the Company is done so in the context of a
confidential relationship between the Employee and the Company; and

G. The Employee would not be retained by the Company or be given access to work,
or contact with any such trade secrets and/or confidential information unless
the Employee maintains any and all such trade secrets and/or confidential
information in the strictest of confidence.

THEREFORE THIS AGREEMENT WITNESSES that the parties AGREE AS FOLLOWS:

1.  SERVICES, TERM, ETC.

1.1 Services. The Employee will perform those services customarily performed by
the Chief Executive Officer (“CEO”) and or President of the Company and as
directed by board of directors (the “Services”).





1







1.2 Equipment. The Employee will provide its own equipment to perform the
Services except as otherwise set out in this Agreement.

1.3 Facilities. The Company will be responsible for all necessary office
premises and basic office equipment including space, desk, telephone, signs, and
business cards.

1.4 Reporting. The Employee will keep the Company informed of all matters
concerning the Employee’s Services at such time and in such manner as the board
of directors of the Company may determine.

1.5 Term and Termination. This Agreement will commence on the Effective Date and
will continue for a period of one year (the “Term”). Either party will have the
right to terminate this Agreement before the end of the Term without cause.
During the term of this agreement termination can be done by giving one month’s
written notice of termination or at the discretion of the Company, payment in
lieu of notice (based on the Contract Rate, as defined below, for one month), or
some combination thereof.

1.6 No Employment, No Authority to Bind, Etc. The Employee and the Company
acknowledge and agree that nothing contained in this agreement will be
interpreted to constitute the Employee as an employee or agent of the Company.
Neither the Employee nor the Company have the authority, express or implied, to
bind the other in any respect and will not represent themselves as having such
authority, it being intended that the Employee will be responsible for its own
actions. The Employee is retained only for the purposes and to the extent set
out in this Agreement.

1.7 Devotion of Time. The Employee need only devote such portion of the
Employee’s time as is necessary to complete the Services required. The Employee
is not precluded from acting in any other capacity for any other person, firm or
Company provided that it does not conflict with the Employee’s duties to the
Company.

2.                         REMUNERATION

2.1 Compensation. The Company will pay to the Employee $3,000 (U.S.) per month
(the “Contract Rate”), due and payable at the end of each month, payable in duly
authorized, validly issued, fully paid and non assessable common shares of the
company.

2.2 The Contract Rate is inclusive of any tax. To the extent that the Employee
is required to collect and remit any tax.

2.3 Signing Bonus. Upon acceptance by both parties, the Company agrees to
provide employee with $5,500 USD bonus.

2.4 Bonuses. The Company in its sole discretion may choose to pay the Employee
bonuses or other discretionary payments.

2.5 Incentive Plans. The Company in its sole discretion may choose to provide
the Employee with short or long term incentive plans or other discretionary
investment opportunities, such as stock options. Any such remuneration will be
provided in accordance with the plan documents (i.e. share purchase agreement).

2.6 No Deductions. The Company will not make any statutory source deductions
from the compensation payable to the Employee under this Agreement, such as, but
not limited to federal income tax, provincial income tax, Canada Pension Plan
and Employment Insurance. The





2







Employee is solely responsible for withholding and remitting any local,
provincial, or federal payroll-related taxes or assessments related to
performance of the Services.

2.7 No Benefits. The Employee is not entitled to any benefits or privileges that
may be provided by the Company to its employees.

2.8 Expenses. The Company will pay the Employee for all reasonable out of pocket
expenses incurred by the Employee in carrying out the Services provided they are
pre-approved by the Company and individually listed as a separate line item on
the Employee’s invoice for Services.

3. GENERAL OBLIGATIONS

3.1 The Employee is solely responsible for the Employee’s registration and
payment of assessments for coverage with the Workers Compensation Board. If
requested by the Company, proof of coverage must be provided immediately.

3.2 Indemnity of the Company. The Employee agrees to indemnify the Company from
all losses, claims, actions, damages, charges, taxes, penalties, assessments or
demands (including reasonable legal fees and expenses) which may be made by the
Canada Revenue Agency, Employment Insurance Plan, the Canada Pension Plan, the
Workers Compensation Plan, or related plans or organizations requiring the
Company to pay an amount under the applicable statutes and regulations in
relation to any Services provided to the Company pursuant to this Agreement.

3.3 Indemnity of the Employee. The Company agrees to indemnify the Employee from
all losses, claims, actions, damages, assessments or demands (including
reasonable legal fees and expenses) made against the Employee which result from
the Employee’s actions, omission or negligence in the performance of the
Services. The Company will not indemnify the Employee where the Employee’s
actions or omissions are fraudulent.

3.4 Company’s Policies. The Employee is bound by the various policies of the
Company and notwithstanding that those policies may be varied from time to time.
If there is an express conflict between any such policies and this Agreement,
then this Agreement governs.

3.5 Use of the Company’s Property. The Employee must not save, retain or store
copies of any communications, documentation, records or files being the rightful
property of the Company in any form outside the office or on any personal
electronic device (i.e. ipod, PDA, cell phone, black berry, personal computer,
mass storage device, cd, etc.) for any reason unless expressly permitted by the
Company.

3.6 Return of Company’s Property. Whenever requested by the Company and
immediately upon termination of this Agreement for any reason, the Employee will
deliver to the Company all property belonging to the Company, including without
limitation any keys, security cards, passwords, devices, documents, papers,
plans, materials or other property, and any copies or reproductions thereof,
which may have come into the Employee’s possession during the course of the
Employee’s engagement by the Company. For greater certainty, any communications
or documentation transmitted by, received from, or stored in the Company’s
computer, email or voicemail systems, regardless of any personal content, are
the property of the Company.

3.7 Non-Solicitation. During the Term of this Agreement, the Employee will not:





3












 

(a)

solicit or entice, or attempt to solicit or entice, either directly or
indirectly, any supplier, employee, Employee, customer or prospective customer
of the Company as at the date of termination of this Agreement, to become a
supplier, employee, Employee, or customer of any business or enterprise that
competes with the Company;

 

 

 

 

(b)

Solicit or entice, or attempt to solicit or entice, either directly or
indirectly, any employee or Employee of the Company as at the date of
termination of this Agreement, to become an employee or Employee of any business
or enterprise that competes with the Company.

3.8 Not in Breach of Prior Agreements. The Employee represents that his
performance of all the terms of this Agreement do not and will not breach any
fiduciary or other duty or any covenant, agreement or understanding (including
any agreement relating to any proprietary information, knowledge or data
acquired by the Employee in confidence, trust or otherwise prior to the
Effective Date) to which the Employee is a party or by the terms of which the
Employee may be bound. The Employee agrees that he will not disclose to the
Company, or induce the Company to use any proprietary information, knowledge or
data belonging to any previous Company or others. The Employee further agrees
not to enter into any agreement or understanding, either written or oral, in
conflict with the provisions of this Agreement.

4. CONFIDENTIAL INFORMATION & INTELLECTUAL PROPERTY

4.1 Confidential Information. For purposes of this agreement, the term
“Confidential Information” means all of the following materials and information
(whether or not reduced to writing and whether or not patentable or protectible
by copyright) which the Employee receives, received access to, conceived or
developed, in whole or part, directly or indirectly, in connection with its
relationship with the Company or in the course of providing the Services to the
Company (in any capacity, whether executive, managerial, planning, technical,
sales, research, development, manufacturing, engineering or otherwise) or
through the use of any of the Company’s facilities or resources:

 

(a)

business plans, strategies, tactics, policies, resolutions, patent applications,
trademark applications, trade name applications and industrial design
applications, intellectual property, software, hardware use;

 

 

 

 

(b)

litigation, negotiations or contractual arrangements;

 

 

 

 

(c)

financial information, including but not limited to, cost, pricing, performance
data, debt arrangements, equity structure, interests and holdings;

 

 

 

 

(d)

operational and scientific information, including but not limited to, marketing,
research techniques, exploration techniques, trade secrets, product
specifications, data, data base information, know-how, methodologies, formula,
models, compositions, processes, improvements, devices, inventions, discoveries,
concepts, ideas, designs, sketches, photographs, graphs, drawings, notes,
samples, past, current and planned research and development, systems, structures
and architectures and related processes (collectively, the “Works”);

 

 

 

 

(e)

marketing information, including but not limited to, current and planned
marketing activities, methods and processes, marketing strategies, advertising
strategies, customer or client lists, current and anticipated customer or client
requirements, price lists and methodologies, marketing research methodologies,
market studies, sales and marketing plans and information concerning customers,
clients or suppliers, and strategies for attracting and dealing with customers
or clients, including information relevant to the design and implementation of
marketing plans and advertising campaigns;

 

 

 

 

(f)

personnel information, including but not limited to, the names and backgrounds
of key personnel, personnel lists, résumés, personnel data, including
information about compensation and benefits, organization structure, performance
evaluations of personnel of the Company and personnel training techniques and
materials;

 

 

 

 

(g)

any and all information concerning the business and affairs of the Company which
the Company treats as proprietary and confidential and which is not in the
public domain;

 

 

 

 

(h)

any other information, however documented, of the Company that is a trade secret
under any applicable legislation or at common law; and




 

(i)

all ideas which are derived from or related to the Employee’s access to or
knowledge of any of the above enumerated materials and information.

4.2 Failure to mark any of the Confidential Information as confidential,
proprietary or protected information does not affect its status as part of the
Confidential Information under the terms of this Agreement.

4.3 For purposes of this Agreement, the information that would otherwise be
Confidential Information, which is or becomes publicly available without breach
of:

 

(a)

this Agreement;

 

 

 

 

(b)

any other agreement or instrument to which the Company is a party or a
beneficiary; or

 

 

 

 

(c)

any duty owed to the Company by the Employee or any third party;

(“Available Information”)

is not Confidential Information, provided, however, that the Employee
acknowledges and agrees that if the Employee seeks to disclose, divulge, reveal,
report, publish, transfer or use, for any purpose, any Available Information,
the Employee bears the burden of proving that such information is Available
Information.

4.4 Definition of Intellectual Property. For purposes of this Agreement, the
term “Intellectual Property” means all Works, trademarks, trademark
applications, patents, patent applications, copyright materials, trade names,
trade name applications, industrial designs, and applications to register
designs.

4.5 Treatment of Information. The Employee acknowledges that as a result of his
relationship with the Company, the Employee may use, acquire or add to
Confidential Information or Intellectual Property.

4.6 The Employee will not at any time during or following the term of this
Agreement, directly or indirectly, disclose, divulge, reveal, report, publish,
transfer or use for any purpose any of the





5







Confidential Information, except with the prior written consent of the Company,
or except if the Employee is acting as a Employee of the Company solely for the
benefit of the Company in connection with the Company’s business and in
accordance with the Company’s business practices and policies.

4.7 Disclosure of any Confidential Information is not prohibited if the
disclosure is directly pursuant to a valid and existing order of a court or
other governmental body or agency within Canada or the United States of America;
provided, however, that:

 

(a)

the Employee will first have given prompt notice to the Company of any possible
or prospective order (or proceeding pursuant to which any order may result); and

 

 

 

 

(b)

the Company will have been afforded a reasonable opportunity to prevent or limit
any disclosure.

4.8 Ownership of Information and Intellectual Property. Subject to Section 4.11,
the Employee acknowledges and agrees that all rights, title and interest in any
Confidential Information or Intellectual Property remains the exclusive property
of the Company. Accordingly, the Employee specifically agrees and acknowledges
that it has no interest in the Confidential Information or Intellectual
Property, notwithstanding the fact that the Employee may have created or
contributed to the creation of or its name or employee’s name is used in
association with such Confidential Information or Intellectual Property.

4.9 Waiver of Moral Rights. The Employee waives all moral rights to any such
Intellectual Property, including, but not limited to, the right to the integrity
of the Intellectual Property, the right to be associated with the Intellectual
Property as its author by name or under a pseudonym and the right to remain
anonymous.

4.10 Disclosure of Intellectual Property. The Employee will immediately disclose
to the Company all Intellectual Property developed in whole or in part by the
Employee during the term of this Agreement and to assign to the Company any
right, title or interest the Employee may have in the Intellectual Property. The
Employee will execute any instruments and to do all other things reasonably
requested by the Company (both during and after termination of this Agreement)
in order to vest more fully in the Company all ownership rights in those items
transferred by it to the Company.

4.11 Sections 4.5 to 4.10 do not apply in respect of any invention, copyrighted
material, trademarks, patents or other intellectual property, including
applications therefore, where:

 

(a)

no equipment, supplies, facility, Confidential Information or Intellectual
Property of the Company was used, which was developed entirely on the Employee’s
own time, and which does not:

 

 

 

 

 

 

(i)

relate to the business of the Company;

 

 

 

 

 

 

(ii)

relate to the Company’s actual or demonstrably anticipated processes, research
or development; or

 

 

 

 

 

 

(iii)

result from any work performed by the Employee for the Company; or

 

 

 

 

 

(b)

The Employee owned or had an interest in, or were conceived of, created, or
first reduced to practice, prior to his or her employment with the Company,
provided they are listed by the Employee and attached as a Schedule to this
Agreement. The Company agrees to keep the Schedule in confidence.

4.12 Use of Employee’s Name, Image, etc. The Company may use the Employee’s
name, image, appearance, likeness and form, without limitation, in connection
with the Company, including but not limited to the creation, development,
production, manufacture, distribution, promotion and use of its products and
services, during the term of this Agreement and for a period of two (2) years
from the date of termination of this Agreement, regardless of whether the
termination is voluntary or involuntary.




5. MISCELLANEOUS

5.1 Severability. If any provision of this Agreement is determined by a court or
tribunal of competent jurisdiction to be invalid, illegal or otherwise void or
unenforceable for any reason whatsoever, then such provision will be severed
from this Agreement and will not affect the validity of the remainder of this
Agreement and this Agreement will be construed as if such provision had never
been contained in this Agreement. All other provisions of this Agreement will,
nevertheless, remain in full force and effect and no provision will be deemed
dependent upon any other provision unless so expressed in this Agreement.

5.2 Non-Waiver. The failure of either party to insist upon strict performance of
any of the terms and conditions of this Agreement will not be deemed a waiver of
any rights or remedies that either party has and will not be deemed a waiver of
any subsequent default of the terms and conditions of this Agreement.

5.3 No Assignment by Employee. The Employee must not assign either this
Agreement or any benefit or interest granted by it without the prior written
consent of the Company.

5.4 No Subcontracting by Employee. The Employee will not subcontract all or any
portion of the Services required to be performed under this Agreement without
prior written consent of the Company.

5.5 Successors. This Agreement will operate to the benefit of and is binding
upon the Company and the Employee and their respective heirs, executors,
administrators, successors and permitted assigns.

5.6 Notices. Any notice required or permitted to be given to either party must
be delivered by hand or personally to the party’s address last known to the
other party and will be deemed to be received on the date of hand delivery or
personal delivery to such address. Personal delivery will include delivery by a
commercial courier.

5.7 Survival. The Employee’s obligations contained in Sections 1.5, 1.6, 2.6,
3.3, 3.4, 3.6 to 3.9 and 4 will survive termination of this Agreement.

5.8 Governing Law. This Agreement will be governed by and interpreted in
accordance with laws of The State of Nevada that may be applicable..

5.9 Independent Legal Advice. The Employee acknowledges that it has read and
understands this Agreement, and acknowledges that it has had the opportunity to
obtain independent legal advice with respect to it.

5.10 Headings. The headings utilized in this Agreement have been inserted for
convenience of reference only and in no way define, limit, or enlarge the scope
or meaning of the provisions of this Agreement.





7







5.11 Execution in Counterparts. This Agreement may be executed in several
counterparts, each of which will be deemed to be an original and all of which
will together constitute one and the same instrument.

5.12 Entire Agreement. This Agreement and any documents and instruments referred
to in this Agreement contain the whole agreement between the Employee and the
Company with respect to the Employee’s engagement by the Company and there are
no representations, warranties, collateral terms or conditions, express or
implied, other than as set forth in this Agreement. This Agreement supersedes
any written or oral agreement or understanding between the Employee and the
Company.

5.13 Amendments. No amendment, change, modification or addition to this
Agreement will be valid unless made in writing and executed by the Company and
the Employee.

IN WITNESS WHEREOF, the Company and the Employee have executed this Agreement as
of the 15th day of May, 2014.










Brett Everett

Microelectronics Technology Company

1155 Camino Del Mar, CA 92014













Brett Everett

Brett Everett

3065 Sandstone Road

Alamo, CA 94507





8





